10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 1 of 16

 

 

  

 

 

TREVOR COOK
Plaintiff Pro Se
42662 Jefferson St,
Fremont CA 94538 ee
510-789-6223 APR L7 2020 ry
urn US (18, DISTRICT COURT,
NORTH T pigTRICT OF CALIFORN "4
UNITED STATES DISTRICT COURT }
NORTHERN DISTRICT OF CALIFORNIA A C9
TREVOR COOK,
)
Plaintiff, ) COMPLAINT AND DEMAND FOR JU RY
) TRIAL
vs. )
)
CITY OF FREMONT, ERIC TANG, )
KURTIS MICHAEL ROMLEY, DOES 1-10, )
)
Defendants. )
)
)
)
)
)
NATURE OF THE CASE
1. Plaintiff Cook brings this civil rights action against Defendants based upon

federal civil rights statutes, the U.S. Constitution, and California state tort law.

2. Cook and his wife were watching television peaceably in their garage on the
afternoon of April 19, 2018, when several Fremont police officers carried out a militaristic siege
on them, approaching them with attack dogs, guns drawn, and threatening to shoot them.

3. Cook and his wife had committed no crime and no reasonable officer could have
suspected them of committing a crime. When one of the officers demanded that Cook leave his
garage and walk to him at the end of his driveway, Cook refused and asked what was going on.

When the officers began to approach his garage, Cook walked toward them, whereupon
COMPLAINT AND JURY DEMAND Page 1

 
oO Co ms

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 2 of 16

Defendant Tang slammed Cook to the ground and handcuffed him. Tang proceeded to remove
Cook from the driveway area where his wife was filming so he could further beat Cook.

4. Tang and/or other officers then conducted a warrantless search of the Cooks’
backyard and home, and arrested Cook. During the beating and search, none of the Defendant
officers intervened or attempted to intervene to stop the beating and search.

5. Cook sustained physical and emotional injuries and deprivation of his liberty for
approximately four hours as a result of Defendants’ actions and omissions.

JURISDICTION AND VENUE

6. The Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1331
because it alleges violations of the United States Constitution and 42 U.S.C. § 1983, and
therefore raises questions of federal law. Jurisdiction is also based upon 28 U.S.C. § 1343
because relief is sought for the deprivation of Cook’s constitutional rights under color of state
law. Cook further invokes the supplemental jurisdiction of this Court pursuant to 28 U.S.C.

§ 1367 to hear and decide claims arising under state law.

7, Intradistrict Assignment. Venue is proper in the United States District Court for
the Northern District of California under 28 U.S.C. § 1391(b)(2), because the events and
omissions giving rise to Cook’s claims occurred in Alameda County, California. The case

should, therefore, be assigned to the San Francisco or Oakland Division pursuant to Local Rule

3-2(d).
PARTIES
8. Plaintiff Trevor Cook is a resident of Fremont, California.
9. Defendant City of Fremont is a public entity, duly organized and existing under

the laws of the State of California. Under its authority, Defendant City operates and manages the
Fremont Police Department and was at all relevant times relevant to this case, responsible for the
actions and/or inactions and the policies, procedures and practices/customs of the Fremont Police
Department and its respective employees and/or agents.

10. Defendant Eric Tang was, at all times relevant to this action, an officer with the

Fremont Police Department acting under color of state law.

COMPLAINT AND JURY DEMAND Page 2

 
Oo wo ~~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 3 of 16

il. Defendant Kurtis Michael Romley was, at all times relevant to this action, an
officer with the Fremont Police Department acting under color of state law.

12. The true names and capacities of Defendants sued as Does 1 through 10 (“Doe
Defendants”) are unknown to Cook, and Cook therefore sues these Defendants by such fictitious
names. Cook will seek leave to amend this Complaint to provide their true names and capacities
when they are ascertained. At all times relevant to Cook’s claims, the Doe Defendants were
employees/agents of the City of Fremont/Fremont Police Department, acting within the course
and scope of that relationship, and under color of state law.

GENERAL ALLEGATIONS

13. Plaintiff Cook was watching television with his wife in his garage on the
afternoon of April 19, 2018.

14. A couple walked by who Cook did not recognize, one of whom called his name.
As he looked closer, he saw that one of them was a childhood acquaintance named “Mike.” Cook
chatted with Mike for a brief period, then Mike and the person he was with left.

15. Cook went back to watching television with his wife.

16. A little while later several police officers approached his driveway with police
dogs and with guns pointed at Cook and his wife. One of the officers demanded that Cook come
“here,” which was the end of Cook’s driveway. Cook asked what was going on, and one or more
officers responded that if Cook did not do as they say, the officers would shoot his wife and him.

17. The officers started walking up Cook’s driveway toward the garage, still with
their guns trained on Cook and his wife.

18. | Cook kept his hands up and walked toward the officers with the hope that he
could prevent them from getting near his wife in the garage and his teenage son who was inside
the home.

19. Although Cook made no threatening gestures and kept his hands up, Defendant
Chang grabbed Cook’s arm, did a leg sweep, and slammed him to the ground, causing Cook’s
knees, shoulder, and face to hit the ground with great force. Tang handcuffed Cook behind his
back.

COMPLAINT AND JURY DEMAND Page 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 4 of 16

20. | While Cook was on the ground, his wife began filming the officers’ misconduct.

21. Officer Tang lifted Cook to his feet and walked him down the block to where
multiple police vehicles were parked so he would have Cook away from his wife’s camera.

When his wife tried to walk down her driveway to continue filming, another officer told her to
go back toward the garage even though she was approximately 50 feet from where Tang had her
husband and could not possibly have interfered with police operations. Cook’s wife complied.

22. Tang proceeded to beat Cook while he remained handcuffed behind his back.
Tang pounded on Cook’s body with open palms all over his body, including striking Cook
directly in his testicles.

23. Tang then put Cook in the back of a police vehicle for almost two hours.

24. While Tang was pointing his weapon at Cook, threatening to kill him, and beating
him in the driveway and by the police vehicle, Defendant Romley and Doe Defendants were
close by, armed, and providing back up. One or more of the other officers also had his gun drawn
and pointed at Cook’s wife.

25.  Romley and the Doe Defendants were integral participants in the excessive use of
force and at no time did Romley or the Does intervene or attempt to intervene to stop the
excessive use of force.

26. | While Cook remained in the back of the police vehicle, Chang and Romley tried
to explain to Cook’s wife why they were there. They told her they believed Mike, the person
Cook had spoken to briefly, had stolen a car. Tang said they did not believe Mike was violent,
just that he liked to steal things.

27. Tang also said he was “thinking about whether to arrest Cook.”

28. Doe officers proceeded to search the Cook family’s backyard and home without a
watrant and without consent.

29. During the unlawful search, Defendants Tang, Romley and Does either
participated and/or were close by, armed, and providing back up. Defendants Tang, Romley and
Does were integral participants in the unlawful search and at no time did any of them intervene

or attempt to intervene to stop the search.

COMPLAINT AND JURY DEMAND Page 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 5 of 16

30. Tang proceeded to take Cook to the Fremont police station and detain him for
approximately two additional hours, for a total of approximately four hours on unlawful
detention.

31. | Cook timely and properly filed a claim pursuant to California Government Code
§ 910 et seg. He mailed his notice of claim to the City of Fremont on October 11, 2018, and the
City mailed its rejection of the claim on October 18, 2018. This action is timely filed within all

applicable statutes of limitation.
COUNT ONE: 42 U.S.C. § 1983
UNREASONABLE SEIZURE —- FOURTH AMENDMENT
AGAINST TANG, ROMLEY, AND DOE DEFENDANTS

32. Based upon the foregoing, Defendants used excessive force against Cook, causing
him physical and emotional injuries, and depriving him of his liberty.

33. Defendants’ actions and failure to intervene were the moving force behind Cook’s
injuries.

34. Cook is entitled to recover damages for Defendants’ actions and omissions.
COUNT TWO: 42 U.S.C. § 1983
UNREASONABLE SEARCH — FOURTH AMENDMENT

AGAINST TANG, ROMLEY, AND DOE DEFENDANTS
35. Based upon the foregoing, Defendants conducted a warrantless, unlawful search
of Cook’s home.
36. Defendants’ actions and failure to intervene were the moving force behind Cook’s
constitutional injuries sustained by that search.

37. Cook is entitled to recover damages for Defendants’ actions and omissions.
COUNT THREE: 42 U.S.C. § 1983
UNREASONABLE SEARCH & SEIZURE —- FOURTH AMENDMENT
AGAINST CITY OF FREMONT

 

38. | Upon information and belief, Cook alleges that the use of force and search of
Cook’s home by Tang, Romley, and Doe Defendants were pursuant to the following customs,

policies, practices, and/or procedures of the FPD, which were allowed, directed, encouraged

COMPLAINT AND JURY DEMAND Page 5

 
Go

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 6 of 16

and/or ratified by policy making officials for the City oF Fremont. Such actions and omissions
include:

a. Failing to institute, maintain, or administer sufficient training on subjects such as
seizures/use of force against citizens and warrantless searches of persons and homes;
and/or

b. Failing to supervise or discipline officers for misconduct that results in the violation
of citizens’ civil rights; and/or.

c. Failing to have or enforce appropriate policies, procedures, and training to prevent,
stop, or correct unconstitutional conduct, customs, and procedures, when the need to
do so was obvious; and/or,

39. The above described customs, policies, practices and/or procedures of the FPD

were a moving force and/or a proximate cause of the deprivations of Cook’s constitutional rights,

in violation of 42 U.S.C. § 1983, as more fully set forth above in Counts One and Two.
COUNT FOUR: VIOLATION OF CALIFORNIA CIVIL CODE § 52.1
AGAINST ALL DEFENDANTS

40. Tang, Romley, and Doe Defendants, acting in alone or in concert, intentionally
interfered with, or attempted to interfere with, Cook’s civil rights by threats, intimidation, or
coercion.

41. Tang, Romley, and Doe Defendants made threats of violence and committed acts
of violence against Cook, causing him physical and emotional injuries.

42. Defendants also interfered with, attempted to interfere with, and violated Cook’s

rights as follows:
a. The Fourth Amendment right to protection from excessive force and unreasonable
searches at the hands of police officers;

b. The right to protection from bodily restraint, harm, or personal insult, as secured
by California Civil Code § 43.

43. The threats, intimidation, and coercion described in this Complaint were not
necessary or inherent to Defendants’ violation of Cook’s rights, or to any legitimate police
activity.

COMPLAINT AND JURY DEMAND Page 6

 
10
l
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 7 of 16

44, Further, in the alternative or concurrently, Defendants’ violations of duties and
rights and coercive conduct were volitional acts; not accidental or merely negligent.

45. Asa direct and proximate result of Defendants’ violation of California Civil Code
§ 52.1 and of Cook’s rights under the United States and California Constitutions and law, Cook

sustained injuries and damages for which he is entitled to compensation.
COUNT FIVE: STATE TORT OF NEGLIGENCE
AGAINST ALL DEFENDANTS

 

46. In the alternative to Defendants intentional acts, Defendants’ breached their duty
of using ordinary care in their dealings with Cook.

47. Defendants breached their duties, as described above.

48. Cook is entitled to recover damages for Defendants’ actions and omissions.

COUNT SIX: NTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS
AGAINST ALL DEFENDANTS

49. Defendants’ conduct caused Cook to suffer severe emotional distress.

50. Defendants’ conduct was and is outrageous.

51. Defendants intended to cause Cook emotional distress, or they acted with reckless
disregard of the probability that Cook would suffer such distress, knowing that Cook was present
when the conduct occurred.

52. Cook suffered and is suffering severe emotional distress.

53. Defendants’ conduct was and is a substantial factor in causing Cook’s severe
emotional distress.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Cook demands the following relief against each and every

Defendant, jointly and severally:
a. Compensatory and exemplary damages in an amount determined by the jury;

b. Attorneys’ fees as provided by law;
c. Costs of court and other expenses as provided by law;

d. Such other and further relief in favor of Plaintiff as is just and proper.

COMPLAINT AND JURY DEMAND Page 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 8 of 16

JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.

Respectfully Submitted,

VO

TREVOR COOK
Pro Se Plaintiff

 

COMPLAINT AND JURY DEMAND Page 8

 
United States District Court
Northern District of California

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 9 of 16

 

Fl
APR 17 2020

USAN Y, SOONG
UNITED STATES DISTRICT COUR Tene U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
NORTHERN DISTRICT OF CALIFORNIA

TREVOR COOK,
Case No. 20-cv-02704-JCS
Plaintiff,
V. ORDER SETTING INITIAL CASE
MANAGEMENT CONFERENCE
CITY OF FREMONT, AND ADR DEADLINES
Defendant.

 

 

 

 

IT IS HEREBY ORDERED that this action is assigned to the Honorable Joseph C. Spero .
When serving the complaint or notice of removal, the plaintiff or removing defendant must serve
on all other parties a copy of this order, the Notice of Assignment of Case to a United States
Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2. Plaintiffs or
removing parties must file a consent or declination to proceed before a magistrate judge within 14
days of the filing of the complaint or the removal. All other parties must file a consent or
declination within 14 days of appearing in the case. All parties who have made an appearance
must file a consent or declination within 7 days of the filing of a dispositive motion or the case
will be reassigned to a district court judge. Counsel must comply with the case schedule listed
below unless the Court otherwise orders.

IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute
Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
shall familiarize themselves with that rule and with the material entitled “Dispute Resolution
Procedures in the Northern District of California” on the Court ADR Internet site at

http:/Avww.cand.uscourts.gov/adr. A limited number of printed copies are available from the

 

Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties

 
United States District Court
Northern District of California

10
11

12.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 10 of 16

the brochure entitled “Consenting To A Magistrate Judge’s Jurisdiction In The Northern District

Of California", additional copies of which can be downloaded from the court’s Internet website:

htto://www.cand.uscourts. gov.

 

 

 

 

 

 

 

 

 

  

 

 

 

CASE SCHEDULE — ADR MULTI-OPTION PROGRAM
Date Event Governing Rule
4/17/2020 Complaint Filed
6/26/2020 *Last day to: © FRCivP 26(f) &
* meet and confer re: initial disclosures, early ADR L.R.3-5
settlement, ADR process selection, and discovery
plan
* file ADR Certification signed by Parties and Civil L.R. 16-8(b)
Counsel (form available at & ADR L.R. 3-5(b)
http:/Awww.cand.uscourts. gov)
7/10/2020 **Last day to file Rule 26(f) Report, complete FRCivP 26(a) (1)
initial disclosures or state objection in Rule 26(f) Civil L.R.. 16-9
Report and file Case Management Statement per
Standing Order re Contents of Joint Case
Management Statement
(also available at http://www.cand.uscourts.g0v)
7/17/2020 INITIAL CASE MANAGEMENT Civil L.R.. 16-10
CONFERENCE (CMC) at 2:00 PM in:
Courtroom F,15th Floor
Phillip Burton Federal Building
450 Golden Gate Avenue
San Francisco, CA 94102

 

 

* If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
days in advance of the Initial Case Management Conference.

** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
days in advance of the Initial Case Management Conference.

 

 
United States District Court
Northern District of California

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 11 of 16

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CIVIL STANDING ORDERS FOR MAGISTRATE JUDGE JOSEPH C. SPERO
(Revised March 4, 2019)

_ The parties shall follow the General Orders of the Court for the Northern District of
California, the Local Rules, and the Federal Rules of Civil Procedure, except as expressly
modified herein. Failure to comply with any of the rules and orders may be deemed sufficient
grounds for monetary sanctions, dismissal, entry of default judgment, or other appropriate
sanctions.

A. SCHEDULING HEARINGS AND CONFERENCES

1. Civil Law and Motion is heard on Fridays at 9:30 a.m., except that when Judge Spero is on
criminal duty, Civil Law and Motion is heard on Fridays at 2:00 p.m. Counsel should notice civil
motions for hearing in accordance with the Civil Local Rules and need not reserve a hearing date
in advance for civil motions. However, noticed dates may be reset as the Court’s calendar requires.

2. Criminal Law and Motion is heard on Fridays at 10:30 a.m.

3. Case Management Conferences and Pretrial Conference are heard on Fridays at 2:00 p.m.
Case Management Conferences are not recorded unless at least one party in the case is appearing
pro se or counsel makes a specific request at the commencement of the Case Management
Conference that it be recorded.

4. Requests to appear telephonically at a case management conference or hearing must be
filed and served one week before the conference in accordance with Civil L.R. 16-10(a).

5, Parties should address all questions regarding scheduling to Judge Spero’s courtroom
deputy, Karen Hom, at (415) 522-2035.

B. CONSENT

6. In cases that are randomly assigned to Judge Spero for all purposes, a Consent or
Declination to Magistrate Judge Jurisdiction form will be mailed to all parties. The parties are
requested, within two weeks from receipt of the form, to complete and file the form indicating
their consent or request for reassignment to a District Judge.

C. CHAMBERS COPIES

7. While Civil Local Rule 5-1(b) requires parties to lodge an extra paper copy of any filing
and mark it as a copy for “Chambers,” Judge Spero requires that parties submit Chambers Copies
only of the following documents: (1) Case Management Conference Statements; and (2)
documents that are related to a pending motion and/or discovery dispute. The parties do not need
to submit Chambers Copies for stipulations, pro hac vice applications, and similar non-motion
filings.

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 12 of 16

8. All chambers copies should be double-sided (when possible), three-hole punched along the
left side of the page and should bear the ECF filing “stamp” (case number, docket number, date,
and ECF page number) along the top of the page. Parties with access to a large-gauge (13/32-
inch) hole punch are encouraged to use that instead of a standard 1/4-inch or 5/16-inch hole punch.
All exhibits shall be clearly delineated and should be assembled, in order, with the declaration to
which they correspond. Exhibits must be separated by cover sheets and exhibit tabs. If the filing
is more than two inches thick, the parties shall place the chambers copy in a binder. Otherwise,
chambers copies may be secured with binder clips or some other removable fastener but should
not be stapled.

9. If documents are filed partially under seal, chambers copies of redacted documents should
not be provided. Rather, any document that contains sealed material or material that a party has
requested leave to file under seal should be provided to chambers only in its unredacted form.
Where both sealed and unsealed exhibits are offered in support of a motion, the exhibits should be
fully assembled with all exhibits unredacted. However, chambers copies of any sealed documents
must be clearly marked as such and must clearly delineate the portions that are confidential (via
highlighting).

10. When a party files an administrative motion for leave to file under seal, it should provide
Chambers Copies only of unredacted material, assembled as a single set of documents. Chambers
copies of any sealed documents should be clearly marked as documents that are sealed or sought
to be filed under seal and should clearly delineate the portions that are confidential (via
highlighting).

11. Ina case subject to electronic filing, Chambers Copies must be submitted by the close of
the next court day following the day the papers are filed electronically, The Chambers Copies shall
be marked “Chambers Copy” and submitted to the Clerk’s Office, in an envelope marked with
“Magistrate Judge Spero,” the case number, and “Chambers Copy.”

12. Any proposed stipulation or proposed order in a case subject to electronic filing shall be
sent by mail to jespo@cand.uscourts.gov. This address is to be used only for proposed orders
unless otherwise directed by the Court.

D. SETTLEMENT CONFERENCE STATEMENTS

13, Settlement Conference Statements must be LODGED with Chambers (NOT electronically
filed),

14. In addition to providing Chambers with a hard copy of the Settlement Conference
Statement, each party shall also submit the Settlement Conference Statement in .pdf format via
email to JCSsettlement@cand.uscourts.gov.

E. DISCOVERY DISPUTES

15. In lieu of filing formal discovery motions, lead trial counsel for the parties involved in the
discovery dispute shall meet and confer in person regarding the subject matter of the dispute(s) in
an effort to resolve these matters. After attempting other means to confer on the issue (i.e. letter,

2

 
United States District Court
Northern District of California

a

DN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 13 of 16.

phone call, e-mail) any party may demand such a meeting on five business days’ notice. The
location of the meeting will alternate with the first location selected by counsel for Plaintiff, the
second by counsel for Defendant, etc. Within five business days of the lead trial counsels’ meet-
and-confer session, the parties shall provide a detailed Joint Letter to the Court, not to exceed five
pages without leave of Court. This Joint Letter shall include a description of every issue in dispute
and, with respect to each such issue, a detailed summary of each party’s final substantive position
and their final proposed compromise on each issue. Upon receipt of the Joint Letter the Court will
determine what future proceedings are necessary.

16. As soon as a party has notice of this order, the party shall take such affirmative steps as
are necessary to preserve evidence related to the issues presented by the action, including, without
limitation, interdiction of any document destruction programs and any ongoing erasures of emails,
voice mails, and other electronically recorded material to the extent necessary to preserve
information relevant to the issues presented by this action.

17. In responding to requests for documents and materials under Fed. R. Civ. P. 34, all parties
shall affirmatively state in a written response served on all other parties the full extent to which
they will produce materials and shall, promptly after the production, confirm in writing that they
have produced all such materials so described that are locatable after a diligent search of all
locations at which such materials might plausibly exist. It shall not be sufficient to object and/or to
state that “responsive” materials will be or have been produced.

18. In searching for responsive materials in connection with Fed. R. Civ. P. 34 requests or for
materials required to be disclosed under Fed. R. Civ. P. 26(a)(1), parties must search computerized
files, emails, voice mails, work files, desk files, calendars and diaries, and any other locations and
sources if materials of the type to be produced might plausibly be expected to be found there.

19. To the maximum extent feasible, all party files and record should be retained and
produced in their original form and sequence, including file folders, and the originals should
remain available for inspection by any counsel on reasonable notice.

20. Except for good cause, no item will be received in evidence if the proponent failed to
produce it in the face of a reasonable and proper discovery request covering the item, regardless of
whether a motion to overrule any objection thereto was made.

21. Privilege logs shall be promptly provided and must be sufficiently detailed and
informative to justify the privilege. See Fed. R. Civ. P. 26(b)(5). No generalized claims of
privilege or work product protection shall be permitted. With respect to each communication for
which a claim of privilege or work product is made, the asserting party must at the time of its
assertion identify: (a) all persons making and receiving the privileged or protected communication.
(b) the steps taken to ensure the confidentiality of the communication, including affirmation that
no unauthorized persons have received the communication, (c) the date of the communication, and

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 14 of 16

(d) the subject matter of the communication. Failure to furnish this information at the time of the
assertion will be deemed a waiver of the privilege or protection.

F, DEPOSITIONS

22. Absent extraordinary circumstances, counsel shall consult in advance with opposing
counsel and unrepresented proposed deponents to schedule depositions at mutually convenient
times and places. Where an agreement cannot be reached as to any party deponent or a deponent
represented by counsel of record, the following procedure may be invoked by the party seeking
any such deposition. The party seeking such a deposition may notice it at least thirty days in
advance. If the noticed date and place is unacceptable to the deponent or the deponent’s counsel,
then within ten days of receipt of the notice, the deponent or counsel form the deponent must reply
and counter-propose in writing an alternative date and place falling within thirty days of the date
noticed by the party seeking the deposition.

23. Counsel and parties shall comply with Fed. R. Civ. P. 30(d)(1). Deposition objections
must be as to privilege or form only. Speaking objections are prohibited. When a privilege is
claimed, the witness should nevertheless answer questions relevant to the existence, extent, or
waiver of the privilege, such as the date of a communication, who made the statement, to whom
and in whose presence the statement was made, other persons to whom the contents of the
statement have been disclosed, and the general subject matter of the statement, unless such
information is itself privileged. Private conferences between deponents and attorneys in the course
of interrogation, including a line of related questions, are improper and prohibited except for the
sole purpose of determining whether a privilege should be asserted.

G. PRONOUNS

24. Attorneys or parties appearing before Judge Spero may notify the Court of their pronoun
preferences.

H. SANCTIONS

25. Failure to comply with this Order of the Local Rules of this Court may result in sanctions.
See Fed. R. Civ. P. 16(f), Civil LR. 1-4.

Dated: March 4, 2019
i * Zao

\ASEPH C. SPERO
Chiet Magistrate Judge

 

 
Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 15 of 16

STANDING ORDER FOR ALL JUDGES
OF THE NORTHERN DISTRICT OF CALIFORNIA

CONTENTS OF JOINT CASE MANAGEMENT STATEMENT

 

All judges of the Northern District of California require identical information in Joint Case
Management Statements filed pursuant to Civil Local Rule 16-9, The parties must include the
following information in their statement which, except in unusually complex cases, should not
exceed ten pages:

1.

10.

11.

Jurisdiction and Service: The basis for the court’s subject matter jurisdiction over
plaintiff's claims and defendant's counterclaims, whether any issues exist regarding
personal jurisdiction or venue, whether any parties remain to be served, and, if any
parties remain to be served, a proposed deadline for service.

Facts: A brief chronology of the facts and a statement of the principal factual issues in
dispute.

Legal Issues: A brief statement, without extended legal argument, of the disputed
points of law, including reference to specific statutes and decisions.

Motions: All prior and pending motions, their current status, and any anticipated
motions.

Amendment of Pleadings: The extent to which parties, claims, or defenses are expected
to be added or dismissed and a proposed deadline for amending the pleadings.

Evidence Preservation: A brief report certifying that the parties have reviewed the
Guidelines Relating to the Discovery of Electronically Stored Information (“ESI
Guidelines”), and confirming that the parties have met and conferred pursuant to Fed.
R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence
relevant to the issues reasonably evident in this action. See ES] Guidelines 2.01 and 2.02,
and Checklist for ESI Meet and Confer.

Disclosures: Whether there has been full and timely compliance with the initial
disclosure requirements of Fed. R. Civ. P. 26, and a description of the disclosures made.

Discovery: Discovery taken to date, if any, the scope of anticipated discovery, any
proposed limitations or modifications of the discovery rules, a brief report on whether
the parties have considered entering into a stipulated e-discovery order, a proposed
discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.

Class Actions: If a class action, a proposal for how and when the class will be certified,
and whether all attorneys of record for the parties have reviewed the Procedural
Guidance for Class Action Settlements.

Related Cases: Any related cases or proceedings pending before another judge of this
court, or before another court or administrative body.

Relief: All relief sought through complaint or counterclaim, including the amount of
any damages sought and a description of the bases on which damages are calculated. In
addition, any party from whom damages are sought must describe the bases on which
it contends damages should be calculated if liability is established.

Effective November 1, 2018
12,

13.

14,

15.

16.

17.

18.

19,

20.

21.

Case 3:20-cv-02704-JCS Document1 Filed 04/17/20 Page 16 of 16

Settlement and ADR: Prospects for settlement, ADR efforts to date, and a specific ADR
plan for the case, including compliance with ADR L.R. 3-5 and a description of key
discovery or motions necessary to position the parties to negotiate a resolution.

Consent to Magistrate Judge For All Purposes: Whether all parties will consent to have
a magistrate judge conduct all further proceedings including trial and entry of
judgment.___ Yes__ No

Other References: Whether the case is suitable for reference to binding arbitration, a
special master, or the Judicial Panel on Multidistrict Litigation.

Narrowing of Issues: Issues that can be narrowed by agreement or by motion,
suggestions to expedite the presentation of evidence at trial (e.g., through summaries or
stipulated facts), and any request to bifurcate issues, claims, or defenses.

Expedited Trial Procedure: Whether this is the type of case that can be handled under
the Expedited Trial Procedure of General Order No. 64 Attachment A. If all parties
agree, they shall instead of this Statement, file an executed Agreement for Expedited
Trial and a Joint Expedited Case Management Statement, in accordance with General
Order No. 64 Attachments B and D.

Scheduling: Proposed dates for designation of experts, discovery cutoff, hearing of
dispositive motions, pretrial conference and trial.

Trial: Whether the case will be tried to a jury or to the court and the expected length of
the trial.

Disclosure of Non-party Interested Entities or Persons: Whether each party has filed the
“Certification of Interested Entities or Persons” required by Civil Local Rule 3-15. In
addition, each party must restate in the case management statement the contents of its
certification by identifying any persons, firms, partnerships, corporations (including
parent corporations) or other entities known by the party to have either: (i) a financial
interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
other kind of interest that could be substantially affected by the outcome of the
proceeding. In any proposed class, collective, or representative action, the required
disclosure includes any person or entity that is funding the prosecution of any claim or
counterclaim.

 

Professional Conduct: Whether all attorneys of record for the parties have reviewed the
Guidelines for Professional Conduct for the Northern District of California.

Such other matters as may facilitate the just, speedy and inexpensive disposition of this
matter.

Effective November 1, 2018 2
